Per Curiam.
Appeal from a judgment. The case was here before on an appeal from an order denying defendant’s motion for judgment notwithstanding the verdict or in the alternative for a new trial. Our opinion filed February 25, 1955, *582affirmed the order appealed from if plaintiff within ten days after the filing of the remittitur in the lower court shall file his written consent to a reduced verdict in the sum of $105,000. Hallada v. G. N. Ry. 244 Minn. 81, 69 N. W. (2d) 673. Within the ten-day period plaintiff filed his written consent to a reduction of the verdict. For the reasons given in the previous opinion the judgment appealed from is affirmed.